The opinion of the Court was delivered by
Bermudez, C. J.
The defendant appeals from a sentence of death passed on him on a prosecution and conviction of murder.
The record contains a bill of exception, a sworn motion for a new trial and another in arrest of judgment.
The hill recites as follows:
“The jury had retired for deliberation and returned into open court for instruction, and the foreman of the jury, Mr. W. E. Maples, stated to the court that one of the jury was not content, on the ground that., though satisfied that accused struck the blow which caused death, he was not satisfied that accused intended bo kill; whereupon, his honor, Judge A. W. 0. Hicks, presiding, briefly and distinctly charged the jury that ‘when a blow is struck and death ensues, it is murder, aud the intention has nothing to do with it;’ and whereupon the foreman instantly delivered into court an unqualified verdict of ‘guilty of murder, as charged.’
“To which instruction or special charge defendant, by his counsel, instantly objected as contrary to the law or laws of Louisiana governing the case, aud as depriving the jury of their capacity and jurisdiction to discriminate between excusable aud felonious homicide, which points of objection were overruled by the court.”
The district judge did not concur in this statement. He added:
“The above statement of the inquiry made by the juror aud the instructions given by the court is not correct. The juror stated to the court that all the jury save one was ready to return a verdict of guilty of murder. That one juror was satisfied that .defendant killejl Cates, and that the killing was malicious, hut was not satisfied that defendant intended to kill him and desired instructions on that point. The court ■ did- not tell the-jury where a blow is struck aud death ensues it is murder, aud the intention has nothing to do with it. . .. ■.
“The court did charge the jury in answer to the juror, that the intent to kill was not necessary in the ease, had nothing to do with the case.
*562“That the defendant was presumed to have intended the natural and probable consequences of his act. 1 Bisli. § 735; 12 Ann. 628. If a mortal blow is unlawful and malicious, and death ensues, the perpetrator is guilty of murder; whether lie intended to kill or not, he is responsible for the effects of such willful and malicious blow, although he did not intend to kill. 2 Bish. Cr. L. §§ 689, 679.”
The district judge simply meant, and said, that intent need not bo proved as a fact; that It might be presumed or inferred.
Those charges are sustained by the authorities to which reference is made, and by others besides. Wharton C. L. §§ 106,107, and notes 112; note to §§ 107, 313, 315; 30 Mich. 16, Weller vs. People.
The motion for a new trial on the ground of misconduct of the jury, is unaccompanied by any bill of exception with annexed evidence.
That, in arrest of judgment, is based on the ground that the judgment overruling thé motion for a new trial is contrary to law and evidence.
It is sufficient to say that no showing is made justifying a review of the rulings of the district judge on those motions.
Judgment affirmed.